Case 20-41308         Doc 20      Filed 03/10/20 Entered 03/10/20 08:59:29                     Main Document
                                              Pg 1 of 36


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                  DEBTORS’ APPLICATION FOR APPOINTMENT
           OF PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT AND
         ADMINISTRATIVE ADVISOR NUNC PRO TUNC TO THE PETITION DATE

                 Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of this

application (this “Application”):

                                              Relief Requested

                 1.       By this Application, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to section 156(c) of title 28 of the United States Code, sections 105(a) and 327

of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at:
    https://cases.primeclerk.com/foresightenergy.
Case 20-41308       Doc 20    Filed 03/10/20 Entered 03/10/20 08:59:29           Main Document
                                          Pg 2 of 36


Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014(A) of the Local Rules of

Bankruptcy Procedure for the Eastern District of Missouri (the “Local Bankruptcy Rules”),

appointing Prime Clerk LLC (“Prime Clerk”) as (i) claims and noticing agent (the “Claims and

Noting Agent”); and (ii) administrative advisor (the “Administrative Advisor”) in the Debtors’

chapter 11 cases effective nunc pro tunc to the Petition Date (as defined below). In support of

this Application, the Debtors submit the Declaration of Benjamin J. Steele, Vice President of

Prime Clerk (the “Steele Declaration”), attached hereto as Exhibit A.

                                     Jurisdiction and Venue

               2.     The United States Bankruptcy Court for the Eastern District of Missouri

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule

9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

Missouri. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

               3.     The statutory and legal predicates for the relief requested herein are

section 156(c) of title 28 of the United States Code, sections 105(a) and 327 of title 11 of the

Bankruptcy Code, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2014(A).

                                          Background

               4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and


                                                 2
Case 20-41308            Doc 20       Filed 03/10/20 Entered 03/10/20 08:59:29                     Main Document
                                                  Pg 3 of 36


industrial companies located in the eastern half of the United States and across the international

market.

                    5.       The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code. Contemporaneously herewith,

the Debtors filed a motion requesting joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been appointed in

these chapter 11 cases.

                    6.       Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor in possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3 each

filed contemporaneously herewith.

                                            Basis for Relief Requested

                    7.       Section 156(c) of title 28 of the United States Code provides the

following:

                    Any court may utilize facilities or services, either on or off the court’s
                    premises, which pertain to the provision of notices, dockets, calendars, and
                    other administrative information to parties in cases filed under the
                    provisions of title 11, United States Code, where the costs of such
3
    The First Day Declarations are being filed in support of this Application and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
    Declarations.
                                                             3
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29              Main Document
                                          Pg 4 of 36


               facilities or services are paid for out of the assets of the estate and are not
               charged to the United States. The utilization of such facilities or services
               shall be subject to such conditions and limitations as the pertinent circuit
               council may prescribe.

       28. U.S.C. § 156(c).

               8.      Moreover, section 327(a) of the Bankruptcy Code provides that a debtor,

subject to Court approval:

               [M]ay employ one or more attorneys, accountants, appraisers, auctioneers,
               or other professional persons, that do not hold or represent an interest
               adverse to the estate, and that are disinterested persons, to represent or
               assist the [debtor] in carrying out the [debtor]’s duties under this title.

       11 U.S.C. § 327(a).

               9.      Bankruptcy Rule 2014(a) requires that an application for retention include:

               [S]pecific facts showing the necessity for the employment, the name of the
               [firm] to be employed, the reasons for the selection, the professional
               services to be rendered, and proposed arrangement for compensation, and,
               to the best of the applicant’s knowledge, all of the [firm’s] connections
               with the debtor, creditors, any other party in interest, their respective
               attorneys and accountants, the United States trustee, or any person
               employed in the office of the United States trustee.

       Fed. R. Bankr. P. 2014.

               10.     The Debtors’ selection of Prime Clerk to act as the Claims and Noticing

Agent and Administrative Advisor is appropriate under the circumstances and in the best interest

of the Debtors’ estates. The Debtors submit, based on all engagement proposals obtained and

reviewed from other Claims and Noticing Agents, that Prime Clerk’s rates are competitive and

reasonable given Prime Clerk’s quality of services and expertise. The terms of Prime Clerk’s

retention are set forth in the Engagement Agreement attached hereto as Exhibit B

(the “Engagement Agreement”).

               11.     Although the Debtors have not yet filed their schedules of assets and

liabilities, they anticipate that there will be thousands of persons and entities to be noticed and

                                                  4
Case 20-41308        Doc 20    Filed 03/10/20 Entered 03/10/20 08:59:29           Main Document
                                           Pg 5 of 36


that many of these parties will file claims. In view of the number of anticipated claimants and

the complexity of the Debtors’ businesses, the Debtors submit that the appointment of a claims

and noticing agent and administrative advisor will provide the most effective and efficient means

of, and relieve the Debtors and/or the Clerk of the Court (the “Clerk”) of the administrative

burden of, noticing, administering claims, and soliciting and tabulating votes, and is in the best

interests of both the Debtors’ estates and their creditors.

                                   Prime Clerk’s Qualifications

               12.     Prime Clerk is comprised of leading industry professionals with significant

experience in both the legal and administrative aspects of large, complex chapter 11 cases. Prime

Clerk’s professionals have experience in noticing, claims administration, solicitation, balloting,

and facilitating other administrative aspects of chapter 11 cases and experience in matters of this

size and complexity. Prime Clerk’s professionals have acted as debtor’s counsel or official

Claims and Noticing Agent and/or Administrative Advisor in many large bankruptcy cases in

various districts nationwide. Prime Clerk’s active cases include: Murray Metallurgical Coal

Holdings, LLC, No. 20-10390 (JEH) (Bankr. S.D. Ohio); Murray Energy Holdings Co., No. 19-

56885 (JEH) (Bankr. S.D. Ohio); FirstEnergy Solutions Corp., No. 18-50757 (AMK) (Bankr.

N.D. Ohio); PHI, Inc., No. 19-30923 (HDH) (Bankr. N.D. Tex.); Taco Bueno Restaurants, Inc.,

No. 18-33678 (SGJ) (Bankr. N.D. Tex.); McDermott International, Inc., No. 20-30336 (DRJ)

(Bankr. S.D. Tex.); Kingfisher Midstream, LLC, No. 19-35133 (MI) (Bankr. S.D. Tex.); EP

Energy Corporation, No. 19-35654 (MI) (Bankr. S.D. Tex.); Deluxe Entertainment Services

Group Inc., No. 19-23774 (RDD) (Bankr. S.D.N.Y.); Purdue Pharma L.P., No. 19-23649 (RDD)

(Bankr. S.D.N.Y.); Paddock Enterprises, LLC, No. 20-10028 (LSS) (Bankr. De. Del); High

Ridge Brands Co., No. 19-12689 (BLS) (Bankr. De. Del); and PG&E Corporation, No. 19-

30088 (DM) (Bankr. N.D. Cal.).
                                                   5
Case 20-41308       Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29            Main Document
                                         Pg 6 of 36


              13.     Prime Clerk has also served as Claims and Noticing Agent and/or

Administrative Advisor on multiple occasions in this district. See, e.g., In re Payless Holdings

LLC, No. 19-40883 (Bankr. E.D. Mo.); In re Payless Holdings LLC, No. 17-42267 (Bankr. E.D.

Mo.); In re Abengoa Bioenergy US Holding, LLC, No. 16-41161-659 (Bankr. E.D. Mo.); In re

Noranda Aluminum, Inc., No. 16-10083-399 (Bankr. E.D. Mo.); In re Arch Coal, Inc., No. 16-

40120 (Bankr. E.D. Mo.). Accordingly, the Debtors submit that appointing Prime Clerk as the

Claims and Noticing Agent and Administrative Advisor is appropriate here.

                                   Services to be Provided

              14.     This Application pertains to the work to be performed by Prime Clerk

under 11 U.S.C. § 327(a) and under the Clerk’s delegation of duties permitted by 28 U.S.C. §

156(c). Under the Engagement Agreement, Prime Clerk will perform the following services, as

the Claims and Noticing Agent pursuant to 28 U.S.C. § 156(c):

                      (a)    assist the Debtors with the preparation and distribution of all
                             required notices and documents in accordance with the Bankruptcy
                             Code and the Bankruptcy Rules in the form and manner directed by
                             the Debtors and/or the Court, including: (i) notice of the § 341
                             meeting of creditors; (ii) notice of any claims bar date, (iii) notice
                             of any proposed sale of the Debtor’s assets, (iv) notices of
                             objections to claims and objections to transfers of claims,
                             (v) notices of any hearings on a disclosure statement and
                             confirmation of any plan or plans of reorganization, including
                             under Bankruptcy Rule 3017(d), (vi) notice of the effective date of
                             any plan, and (vii) all other notices, orders, pleadings, publications
                             and other documents as the Debtors, the Court, or the Clerk may
                             deem necessary or appropriate for an orderly administration of
                             these chapter 11 cases;

                      (b)    serve the notice of the commencement of these cases and the initial
                             § 341 meeting of the creditors using the current Official Form
                             309F notice as modified by the Court. Prime Clerk shall obtain this
                             form notice from the Clerk and shall not modify the form notice it
                             receives from the Clerk without the Clerk’s consent. Any claims
                             bar date notice must be approved by the Court and the Clerk prior
                             to being issued by Prime Clerk;

                                               6
Case 20-41308   Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29              Main Document
                                     Pg 7 of 36


                  (c)    maintain an official copy of the Debtors’ schedules of assets and
                         liabilities and statements of financial affairs (collectively, the
                         “Schedules”), listing the Debtors’ known creditors and the amounts
                         owed thereto;

                  (d)    maintain (i) a list of all potential creditors, equity holders and other
                         parties-in-interest and (ii) a “core” mailing list consisting of all
                         parties described in Bankruptcy Rule 2002(i), (j) and (k) and those
                         parties that have filed a notice of appearance pursuant to
                         Bankruptcy Rule 9010; update and make said lists available upon
                         request by a party-in-interest or the Clerk;

                  (e)    furnish a notice to all potential creditors of the last date for filing
                         proofs of claim and a form for filing a proof of claim, after such
                         notice and form are approved by the Clerk and the Court, and
                         notify said potential creditors of the existence, amount and
                         classification of their respective claims as set forth in the
                         Schedules, which may be effected by inclusion of such information
                         (or the lack thereof, in cases where the Schedules indicate no debt
                         due to the subject party) on a customized proof of claim form
                         provided to potential creditors;

                  (f)    maintain a post office box or address for receiving claims and
                         returned mail, and process all mail received;

                  (g)    for all notices, motions, orders or other pleadings or documents
                         served, prepare and file or cause to be filed with the Clerk a
                         certificate of service within one (1) business day of service which
                         includes (i) either a copy of the notice served or the docket
                         number(s) and title(s) of the pleading(s) served, (ii) a list of
                         persons to whom it was mailed (in alphabetical order) with their
                         addresses, (iii) the manner of service, and (iv) the date served;

                  (h)    process all proofs of claim received, including those received by
                         the Clerk, within 5 business days of receipt; within 5 business days
                         of receipt, electronically file with the Clerk all proofs of claim that
                         Prime Clerk has received or will receive, noting the claim number
                         assigned by the Court; reconcile its records with the Court for all
                         claims received to date for each case; and if the time deadline
                         cannot be met due to volume or unforeseen circumstances, Prime
                         Clerk shall promptly notify the Clerk;

                  (i)    maintain a duplicate claims register on behalf of each Debtor
                         (collectively, the “Claims Register”); and specify in the Claims
                         Register the following information for each claim docketed: (i) the
                         claim number assigned, (ii) the date received, (iii) the name and
                         address of the claimant and agent, if applicable, who filed the
                                            7
Case 20-41308   Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29            Main Document
                                     Pg 8 of 36


                         claim, (iv) the address for payment, if different from the notice
                         address, (v) the amount asserted, (vi) the asserted classification(s)
                         of the claim (e.g., secured, unsecured, priority, etc.), and (vii) any
                         disposition of the claim;

                  (j)    upon receipt of proofs of claim not otherwise filed with the Clerk,
                         file claims in the Court’s Claim Register by the end of the week
                         following the week of receipt (or by the end of the second week
                         following the week of receipt during the two (2) weeks preceding
                         and following any bar set by the Court), noting the claim number
                         assigned by the Court; upon completion of the docketing of claims
                         processed with the Court, reconcile its records with the Court for
                         all claims received to date for each case; if the time deadline
                         cannot be met due to volume or unforeseen circumstances, Prime
                         Clerk shall promptly notify the Clerk;

                  (k)    implement necessary security measures to ensure the completeness
                         and integrity of the Claims Register and the safekeeping of the
                         original claims;

                  (l)    record all transfers of claims and provide any notices of such
                         transfers as required by Bankruptcy Rule 3001(e);

                  (m)    relocate, by messenger or overnight delivery, all of the court-filed
                         proofs of claim to the offices of Prime Clerk, not less than weekly;

                  (n)    monitor the Court’s docket for all notices of appearance, address
                         changes, and claims-related pleadings and orders filed and make
                         necessary notations on and/or changes to the claims register and
                         any service or mailing lists, including to identify and eliminate
                         duplicative names and addresses from such lists;

                  (o)    identify and correct any incomplete or incorrect addresses in any
                         mailing or service lists;

                  (p)    assist in the dissemination of information to the public and respond
                         to requests for administrative information regarding these chapter
                         11 cases as directed by the Debtors or the Court, including through
                         the use of a case website at https://cases.primeclerk.com/felp
                         and/or call center;

                  (q)    if these chapter 11 cases are converted to cases under chapter 7 of
                         the Bankruptcy Code, contact the Clerk’s office immediately upon
                         notice to Prime Clerk of entry of the order converting the cases;

                  (r)    thirty (30) days prior to the close of these chapter 11 cases, to the
                         extent practicable, request that the Debtors submit to the Court a
                                           8
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29             Main Document
                                          Pg 9 of 36


                              proposed order dismissing Prime Clerk as Claims and Noticing
                              Agent and terminating its services in such capacity upon
                              completion of its duties and responsibilities and upon the closing
                              of these chapter 11 cases;
                       (s)    within seven (7) days of notice to Prime Clerk of entry of an order
                              closing these chapter 11 cases, provide to the Court the final
                              version of the Claims Register as of the date immediately before
                              the close of the cases;
                       (t)    with prior approval of the Clerk, at the close of these chapter 11
                              cases, address the destruction of proofs of claim as instructed by
                              the Clerk; and
                       (u)    comply with applicable federal, state, municipal, and local statutes,
                              ordinances, rules, regulations, orders, and other requirements.

              15.      The Claims Registers shall be open to the public for examination without

charge during regular business hours and on a case-specific website maintained by Prime Clerk.

              16.      Moreover, the Debtors seek to retain Prime Clerk, pursuant to 11 U.S.C.

§ 327(a), to perform the following as Administrative Advisor:

               (a)     assist the Debtors with plan-solicitation services including: (i) balloting,
                       (ii) distribution of applicable solicitation materials, (iii) tabulation and
                       calculation of votes, (iv) determining with respect to each ballot cast, its
                       timeliness and its compliance with the Bankruptcy Code, Bankruptcy
                       Rules, and procedures ordered by this Court; (v) preparing an official
                       ballot certification and testifying, if necessary, in support of the ballot
                       tabulation results; and (vi) in connection with the foregoing services,
                       process requests for documents from parties in interest, including, if
                       applicable, brokerage firms, bank back-offices and institutional holders;
              (b)      assist with the preparation of the Debtors’ schedules of assets and
                       liabilities and statements of financial affairs and gather data in conjunction
                       therewith;
              (c)      provide a confidential data room, if requested;
              (d)      manage and coordinate any distributions pursuant to a chapter 11 plan; and
              (e)      provide such other processing, solicitation, balloting and other
                       administrative services described in the Engagement Agreement, but not
                       included pursuant to § 156(c), that may be requested from time to time by
                       the Debtors, the Court, or the Clerk’s Office




                                                 9
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29           Main Document
                                         Pg 10 of 36


                                  Professional Compensation

               17.     The Debtors respectfully request that the undisputed fees and expenses

incurred by Prime Clerk in the performance of the above-referenced services provided pursuant

to 28 U.S.C. § 156(c) be treated as administrative expenses of the Debtors’ chapter 11 estates

pursuant to 28 U.S.C. § 156(c) and section 503(b)(1)(A) of the Bankruptcy Code and be paid in

the ordinary course of business pursuant to the Engagement Agreement without further

application to or order of the Court. Prime Clerk agrees to maintain records of all services

showing dates, categories of services, fees charged, and expenses incurred, and to serve monthly

invoices on the Debtors, the Office of the United States Trustee, counsel for the Debtors, counsel

for any official committee monitoring the expenses of the Debtors, and any party in interest who

specifically requests service of the monthly invoices.     If any dispute arises relating to the

Engagement Agreement or monthly invoices, the parties shall meet and confer in an attempt to

resolve the dispute; if resolution is not achieved, the parties may seek resolution of the matter

from the Court.

               18.     For the above-referenced services provided pursuant to section 327(a) of

the Bankruptcy Code, Prime Clerk will seek compensation in accordance with and will file

interim and final fee applications for allowance of its compensation and expenses pursuant to

sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

Rules, and the applicable Guidelines.

               19.     Prior to the Petition Date, the Debtors provided Prime Clerk an advance in

the amount of $40,000.00. Prime Clerk seeks to first apply the advance to all prepetition

invoices, and thereafter, to have the advance replenished to the original advance amount, and

thereafter, to hold the advance under the Engagement Agreement during these chapter 11 cases as

security for the payment of fees and expenses incurred under the Engagement Agreement.
                                               10
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29             Main Document
                                         Pg 11 of 36


               20.     Additionally, under the terms of the Engagement Agreement, the Debtors

have agreed to indemnify, defend, and hold harmless Prime Clerk and its members, officers,

employees, representatives, and agents under certain circumstances specified in the Engagement

Agreement, except in circumstances resulting solely from Prime Clerk’s gross negligence or

willful misconduct or as otherwise provided in the Engagement Agreement or Proposed Order.

The Debtors believe that such an indemnification obligation is customary, reasonable, and

necessary to retain the services of a claims and noticing agent and administrative advisor in these

chapter 11 cases.

                                        Disinterestedness

               21.     Prime Clerk has reviewed its electronic database to determine whether it

has any relationships with the creditors and parties in interest provided by the Debtors, and, to the

best of the Debtors’ knowledge, information, and belief, and except as disclosed in the Steele

Declaration, Prime Clerk has represented that it neither holds nor represents any interest

materially adverse to the Debtors’ estates in connection with any matter on which it would be

employed.

               22.     To the best of the Debtors’ knowledge, Prime Clerk is a “disinterested

person” as that term is defined in Bankruptcy Code section 101(14), as modified by Bankruptcy

Code section 1107(b), as Prime Clerk represents in the Steele Declaration, among other things,

that:


                       (a)     Prime Clerk is not a creditor of the Debtors;

                       (b)     Prime Clerk will not consider itself employed by the United States
                               government and shall not seek any compensation from the United
                               States government in its capacity as the Claims and Noticing Agent
                               and Administrative Advisor in these chapter 11 cases;



                                                 11
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29           Main Document
                                         Pg 12 of 36


                       (c)    By accepting employment in these chapter 11 cases, Prime Clerk
                              waives any rights to receive compensation from the United States
                              government in connection with these chapter 11 cases;

                       (d)    In its capacity as the Claims and Noticing Agent and
                              Administrative Advisor in these chapter 11 cases, Prime Clerk will
                              not be an agent of the United States and will not act on behalf of
                              the United States;

                       (e)    Prime Clerk will not employ any past or present employees of the
                              Debtors in connection with its work as the Claims and Noticing
                              Agent and Administrative Advisor in these chapter 11 cases;

                       (f)    Prime Clerk is a “disinterested person” as that term is defined in
                              section 101(14) of the Bankruptcy Code with respect to the matters
                              upon which it is to be engaged;

                       (g)    In its capacity as Claims and Noticing Agent and Administrative
                              Advisor in these chapter 11 cases, Prime Clerk will not
                              intentionally misrepresent any fact to any person;

                       (h)    Prime Clerk shall be under the supervision and control of the
                              Clerk’s office with respect to the receipt and recordation of claims
                              and claim transfers;

                       (i)    Prime Clerk will comply with all requests of the Clerk’s office and
                              the guidelines promulgated by the Judicial Conference of the
                              United States for the implementation of 28 U.S.C. § 156(c); and

                       (j)    None of the services provided by Prime Clerk as Claims and
                              Noticing Agent and Administrative Advisor in these chapter 11
                              cases shall be at the expense of the Clerk’s office.

Prime Clerk will supplement its disclosure to the Court if any facts or circumstances are

discovered that would require such additional disclosure.

               23.     As set forth in the Steele Declaration, Prime Clerk currently serves as the

claims and noticing agent in the chapter 11 cases of Murray Energy Holdings Co. (“Murray

Energy”) and certain of its affiliates, Lead Case No. 19-56885 (JEH) (Bankr. S.D. Ohio), which

are affiliates of the Debtors, and Murray Energy is one of the Debtors’ significant interest

holders. Prime Clerk also currently serves as the claims and noticing agent in the chapter 11

cases of Murray Metallurgical Coal Holdings, LLC (“Murray MET”) and certain of its affiliates,
                                                12
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29            Main Document
                                         Pg 13 of 36


Lead Case No. 20-10390 (JEH) (Bankr. S.D. Ohio), which are also affiliates of the Debtors. The

Debtors were not part of the Murray Energy or Murray MET chapter 11 cases. This should not

prohibit the retention of Prime Clerk here. This situation is substantially similar to cases in

which Prime Clerk serves or has served in a neutral capacity as claims and noticing agent and/or

administrative advisor for another chapter 11 debtor, and accordingly, the Debtors submit Prime

Clerk’s service as claims and noticing agent for the Murray Energy and Murray MET debtors

should not be an impediment to the retention of Prime Clerk to serve in such capacities in the

Debtors’ chapter 11 cases.

               24.     To the extent that there is any inconsistency between this Application, the

Proposed Order, and the Engagement Agreement, the Proposed Order shall govern.

                                              Notice
               25.     Notice of this Application will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities and

Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Application and any

order entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In

                                                13
Case 20-41308      Doc 20      Filed 03/10/20 Entered 03/10/20 08:59:29             Main Document
                                          Pg 14 of 36


light of the nature of the relief requested herein, the Debtors submit that no other or further notice

is necessary.

                           [Remainder of page intentionally left blank]




                                                 14
Case 20-41308      Doc 20    Filed 03/10/20 Entered 03/10/20 08:59:29          Main Document
                                        Pg 15 of 36




               WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

authorizing Prime Clerk to act as Claims and Noticing Agent and Administrative Advisor for the

Debtors and granting such other relief as may be appropriate.

Dated: March 10, 2020                       /s/ Robert D. Moore
       St. Louis, Missouri                 Name: Robert D. Moore
                                           Title: President and Chief Executive Officer
                                                  Foresight Energy LP




                                               15
Case 20-41308    Doc 20    Filed 03/10/20 Entered 03/10/20 08:59:29   Main Document
                                      Pg 16 of 36




 Filed by:

 ARMSTRONG TEASDALE LLP

  /s/ Richard W. Engel, Jr.
 Richard W. Engel, Jr. (MO 34641)
 John G. Willard (MO 67049)
 Kathryn R. Redmond (72087)
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Tel: (314) 621-5070
 Fax: (314) 621-5065
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 - and -

 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 Paul M. Basta (pro hac vice admission pending)
 Alice Belisle Eaton (pro hac vice admission pending)
 Alexander Woolverton (pro hac vice admission pending)
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and
 Debtors in Possession




                                         16
Case 20-41308   Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29   Main Document
                                    Pg 17 of 36


                                    Exhibit A

                                Steele Declaration
Case 20-41308           Doc 20       Filed 03/10/20 Entered 03/10/20 08:59:29                     Main Document
                                                Pg 18 of 36


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

In re:                                                      )   Chapter 11
                                                            )
FORESIGHT ENERGY LP, et al.,                                )   Case No. 20-20-41308-659
                                                            )
                           Debtors.1                        )   (Joint Administration Requested)
                                                            )

              DECLARATION OF BENJAMIN J. STEELE IN SUPPORT OF
              DEBTORS’ APPLICATION FOR APPOINTMENT OF PRIME
                CLERK LLC AS CLAIMS AND NOTICING AGENT AND
         ADMINISTRATIVE ADVISOR NUNC PRO TUNC TO THE PETITION DATE

                   I, Benjamin J. Steele, do hereby declare, under penalty of perjury, that:

                   1.       I am a Vice President of Prime Clerk LLC (“Prime Clerk”), a chapter 11

administrative services firm whose headquarters are located at 830 3rd Avenue, 9th Floor, New

York, New York 10022. Except as otherwise noted, I have personal knowledge of the matters set

forth herein, and if called and sworn as a witness, I could and would testify competently thereto.

                   2.       This Declaration is made in support of the above-captioned debtors’

(collectively, the “Debtors”) Application for Appointment of Prime Clerk LLC as Claims and

Noticing Agent and Administrative Advisor Nunc Pro Tunc to the Petition Date, which was filed

contemporaneously herewith (the “Application”).2

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last four
    digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are: Foresight
    Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight Energy Employee
    Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC (2250); Sugar
    Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143); Foresight Coal Sales
    LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958); Oeneus LLC (6007);
    Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American Century Transport LLC (SEC
    No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC No. 5788); Foresight Energy Finance
    Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining LLC (4981); M-Class Mining, LLC
    (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC (2361); LD Labor Company
    LLC (8454); Coal Field Repair Services LLC (9179); Coal Field Construction Company LLC (5694); Hillsboro
    Energy LLC (1639); and Patton Mining LLC (7251). The address of the Debtors’ corporate headquarters is One
    Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.
2
       Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
Case 20-41308       Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29           Main Document
                                        Pg 19 of 36


               3.     Prime Clerk is comprised of leading industry professionals with significant

experience in both the legal and administrative aspects of large, complex chapter 11 cases. Prime

Clerk’s professionals have experience in noticing, claims administration, solicitation, balloting,

and facilitating other administrative aspects of chapter 11 cases and experience in matters of this

size and complexity. Prime Clerk’s professionals have acted as debtor’s counsel or official claims

and noticing agent and/or administrative advisor in many large bankruptcy cases in various

districts nationwide. Prime Clerk’s active cases include: Murray Energy Holdings Co., No. 19-

56885 (JEH) (Bankr. S.D. Ohio); FirstEnergy Solutions Corp., No. 18-50757 (AMK) (Bankr.

N.D. Ohio); PHI, Inc., No. 19-30923 (HDH) (Bankr. N.D. Tex.); Taco Bueno Restaurants, Inc.,

No. 18-33678 (SGJ) (Bankr. N.D. Tex.); McDermott International, Inc., No. 20-30336 (DRJ)

(Bankr. S.D. Tex.); Kingfisher Midstream, LLC, No. 19-35133 (MI) (Bankr. S.D. Tex.); EP

Energy Corporation, No. 19-35654 (MI) (Bankr. S.D. Tex.); Deluxe Entertainment Services

Group Inc., No. 19-23774 (RDD) (Bankr. S.D.N.Y.); Purdue Pharma L.P., No. 19-23649 (RDD)

(Bankr. S.D.N.Y.); Paddock Enterprises, LLC, No. 20-10028 (LSS) (Bankr. De. Del); High Ridge

Brands Co., No. 19-12689 (BLS) (Bankr. De. Del); and PG&E Corporation, No. 19-30088 (DM)

(Bankr. N.D. Cal.).

               4.     Prime Clerk has also served as Claims and Noticing Agent and/or

Administrative Advisor on multiple occasions in this district. See, e.g., In re Payless Holdings

LLC, No. 19-40883 (Bankr. E.D. Mo.); In re Payless Holdings LLC, No. 17-42267 (Bankr. E.D.

Mo.); In re Abengoa Bioenergy US Holding, LLC, No. 16-41161-659 (Bankr. E.D. Mo.); In re

Noranda Aluminum, Inc., No. 16-10083-399 (Bankr. E.D. Mo.); In re Arch Coal, Inc., No. 16-

40120 (Bankr. E.D. Mo.).

               5.     As agent and custodian of Court records pursuant to 28 U.S.C. § 156(c),



                                               2
Case 20-41308       Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29            Main Document
                                        Pg 20 of 36


Prime Clerk will perform, at the request of the Clerk the services specified in the Application and

the Engagement Agreement, and, at the Debtors’ request, any related administrative, technical, and

support services as specified in the Application and the Engagement Agreement. Moreover, Prime

Clerk will perform such services pursuant to 11 U.S.C. § 327(a) as specified in the Application

and Engagement Agreement. In performing such services, Prime Clerk will charge the Debtors the

rates set forth in the Engagement Agreement, which is attached as Exhibit B to the Application.

               6.     Prime Clerk represents, among other things, the following:

                      (a)     Prime Clerk is not a creditor of the Debtors;

                      (b)     Prime Clerk will not consider itself employed by the United States
                              government and shall not seek any compensation from the United
                              States government in its capacity as the Claims and Noticing Agent
                              and Administrative Advisor in these chapter 11 cases;

                      (c)     By accepting employment in these chapter 11 cases, Prime Clerk
                              waives any rights to receive compensation from the United States
                              government in connection with these chapter 11 cases;

                      (d)     In its capacity as the Claims and Noticing Agent and Administrative
                              Advisor in these chapter 11 cases, Prime Clerk will not be an agent
                              of the United States and will not act on behalf of the United States;

                      (e)     Prime Clerk will not employ any past or present employees of the
                              Debtors in connection with its work as the Claims and Noticing
                              Agent and Administrative Advisor in these chapter 11 cases;

                      (f)     Prime Clerk is a “disinterested person” as that term is defined in
                              section 101(14) of the Bankruptcy Code with respect to the matters
                              upon which it is to be engaged;

                      (g)     In its capacity as Claims and Noticing Agent and Administrative
                              Advisor in these chapter 11 cases, Prime Clerk will not intentionally
                              misrepresent any fact to any person;

                      (h)     Prime Clerk shall be under the supervision and control of the Clerk’s
                              office with respect to the receipt and recordation of claims and claim
                              transfers;




                                                3
Case 20-41308       Doc 20    Filed 03/10/20 Entered 03/10/20 08:59:29             Main Document
                                         Pg 21 of 36


                       (i)    Prime Clerk will comply with all requests of the Clerk’s office and
                              the guidelines promulgated by the Judicial Conference of the United
                              States for the implementation of 28 U.S.C. § 156(c); and

                       (j)    None of the services provided by Prime Clerk as Claims and
                              Noticing Agent and Administrative Advisor in these chapter 11
                              cases shall be at the expense of the Clerk’s office.

               7.      In accordance with 11 U.S.C. § 327(a) and Federal Rule of Bankruptcy

Procedure 2014, I caused to be submitted for review by our conflicts system the names of all

known potential parties in interest (the “Potential Parties in Interest”) in these chapter 11 cases.

The list of Potential Parties in Interest was provided by the Debtors and included, among other

parties, the Debtors, non-Debtor affiliates, current and former directors and officers of the Debtors,

significant stockholders, secured creditors, lenders, the Debtors’ 50 largest unsecured creditors on

a consolidated basis, contract counterparties, landlords, vendors, insurers, utilities, governmental

authorities, the United States Trustee and persons employed in the office of the United States

Trustee, and other parties. The results of the conflict check were compiled and reviewed by Prime

Clerk professionals under my supervision. At this time, and as set forth in further detail herein,

Prime Clerk is not aware of any connection that would present a disqualifying conflict of interest.

Should Prime Clerk discover any new relevant facts or connections bearing on the matters

described herein during the period of its retention, Prime Clerk will use reasonable efforts to

promptly file a supplemental declaration.

               8.      To the best of my knowledge, and based solely upon information provided

to me by the Debtors, and except as provided herein, neither Prime Clerk, nor any of its

professionals, has any materially adverse connection to the Debtors, their creditors or other

relevant parties. Prime Clerk may have relationships with certain of the Debtors’ creditors as

vendors or in connection with cases in which Prime Clerk serves or has served in a neutral

capacity as claims and noticing agent and/or administrative advisor for another chapter 11 debtor.

                                                 4
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29           Main Document
                                         Pg 22 of 36


               9.      Certain of Prime Clerk’s professionals were partners of or formerly

employed by firms that are providing or may provide professional services to parties in interest in

these cases. Such firms include Kirkland & Ellis LLP; Weil, Gotshal & Manges LLP; O’Melveny

& Myers LLP; Mayer Brown LLP; Fried, Frank, Harris, Shriver & Jacobson LLP; Bracewell LLP;

Proskauer Rose LLP; Curtis, Mallet-Prevost, Colt & Mosle LLP; Baker & Hostetler LLP; Togut,

Segal & Segal LLP; Hughes Hubbard & Reed LLP; Gibson, Dunn & Crutcher LLP; Willkie Farr

& Gallagher LLP; Centerview Partners LLC; KPMG LLP; PricewaterhouseCoopers LLP

(“PWC”); Epiq Bankruptcy Solutions, LLC; Donlin, Recano & Company, Inc.; and Kurtzman

Carson Consultants LLC. Except as may be disclosed herein, these professionals did not work on

any matters involving the Debtors while employed by their previous firms. Moreover, these

professionals were not employed by their previous firms when these chapter 11 cases were filed.

               10.     Prime Clerk hereby discloses the following connections, each of which

Prime Clerk believes does not present an interest adverse to the Debtors and is disclosed solely out

of an abundance of caution:

                      Stephanie Basta is Chief People Officer at Prime Clerk. Ms. Basta’s
                       husband, Paul Basta, is a Partner at Paul, Weiss, Rifkind, Wharton &
                       Garrison LLP, proposed counsel to the Debtors. Ms. Basta’s role at Prime
                       Clerk is administrative and, as such, she does not work on any of the firm’s
                       cases.

                      Heidi Stern, Chief Financial Officer at Prime Clerk, and Diana Shih,
                       Controller at Prime Clerk, were formerly associates at PWC, one of the
                       Debtors’ ordinary course professionals. Ms. Stern and Ms. Shih left PWC
                       in 2011. Neither Ms. Stern nor Ms. Shih worked on any matters involving
                       the Debtors during their time at PWC.

               11.     Prime Clerk has and will continue to represent clients in matters unrelated

to these chapter 11 cases. In addition, Prime Clerk and its personnel have and will continue to



                                                5
Case 20-41308        Doc 20    Filed 03/10/20 Entered 03/10/20 08:59:29             Main Document
                                          Pg 23 of 36


have relationships personally or in the ordinary course of its business with certain vendors,

professionals, financial institutions, and other parties in interest that may be involved in the

Debtors’ chapter 11 cases. Prime Clerk may also provide professional services to entities or

persons that may be creditors or parties in interest in these chapter 11 cases, which services do not

directly relate to, or have any direct connection with, these chapter 11 cases or the Debtors.

               12.     Prime Clerk currently serves as the claims and noticing agent in the chapter

11 cases of Murray Energy Holdings Co. (“Murray Energy”) and certain of its affiliates, Lead Case

No. 19-56885 (JEH) (Bankr. S.D. Ohio), which are affiliates of the Debtors, and Murray Energy is

one of the Debtors’ significant interest holders. Prime Clerk also currently serves as the claims

and noticing agent in the chapter 11 cases of Murray Metallurgical Coal Holdings, LLC (“Murray

MET”) and certain of its affiliates, Lead Case No. 20-10390 (JEH) (Bankr. S.D. Ohio), which are

also affiliates of the Debtors. The Debtors were not part of the Murray Energy or Murray MET

chapter 11 cases. I believe that this should not prohibit the retention of Prime Clerk here. This

situation is substantially similar to cases in which Prime Clerk serves or has served in a neutral

capacity as claims and noticing agent and/or administrative advisor for another chapter 11 debtor,

and accordingly, the Debtors submit Prime Clerk’s service as claims and noticing agent for the

Murray Energy and Murray MET debtors should not be an impediment to the retention of Prime

Clerk to serve in such capacities in the Debtors’ chapter 11 cases.

               13.     Prime Clerk and its personnel in their individual capacities regularly utilize

the services of law firms, investment banking and advisory firms, accounting firms, and financial

advisors. Such firms engaged by Prime Clerk or its personnel may appear in chapter 11 cases

representing the Debtor or parties in interest. All engagements where such firms represent Prime

Clerk or its personnel in their individual capacities are unrelated to these chapter 11 cases.



                                                 6
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29             Main Document
                                         Pg 24 of 36


               14.     Prime Clerk is an indirect subsidiary of Duff & Phelps LLP (“D&P”). D&P

is the global advisor that protects, restores and maximizes value for clients. Within the D&P

corporate structure, Prime Clerk operates independently from D&P. As such, any relationships that

D&P and its affiliates maintain do not create an interest of Prime Clerk that is materially adverse

to the Debtors’ estates or any class of creditors or security holders. D&P is not currently identified

on the Potential Parties in Interest list, but Prime Clerk makes this disclosure out of an abundance

of caution.

               15.     As part of its conflicts check process, Prime Clerk submitted for review by

each of its partners and employees the list of Potential Parties in Interest provided by the Debtors

to determine whether any partner or employee holds an adverse interest to any of the Debtors

and/or is a “disinterested person,” as such term is defined in the Bankruptcy Code. In addition, the

partners and employees of Prime Clerk were asked to review their investment holdings, to the

extent possible, to determine whether they have any direct or indirect ownership of the Debtors’

securities. Upon information and belief, and upon such reasonable inquiry by Prime Clerk and the

results thereof, Prime Clerk is not aware that any of its partners or employees directly or indirectly

own any debt or equity securities of a company that is a Debtor or of any of its affiliates.

Moreover, Prime Clerk has a policy prohibiting its partners and employees from using confidential

information that may come to their attention in the course of their work. In this regard, subject to

non-discretionary Investment Funds (as defined below), all Prime Clerk partners and employees

are barred from trading in securities with respect to matters in which Prime Clerk is retained.

               16.     As a general matter, in the infrequent case when a Prime Clerk partner or

employee may, directly or indirectly, own a debt or equity security of a company which may

become or becomes a debtor or a debtor affiliate, such ownership would be substantially less than



                                                 7
Case 20-41308        Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29            Main Document
                                         Pg 25 of 36


one percent of any such debtor or debtor affiliate. Additionally, from time to time, Prime Clerk

partners or employees may personally invest in mutual funds, retirement funds, private equity

funds, venture capital funds, hedge funds and other types of investment funds (the “Investment

Funds”), through which such individuals may indirectly acquire a debt or equity security of many

companies, one of which may be one of the Debtors or their affiliates. Any partner or employee

who has made any such investment does not manage or otherwise control such Investment Fund.

The Investment Funds are managed by third parties, and Prime Clerk partners or employees that

may invest in the particular Investment Fund have no influence, discretion, or control over the

Investment Fund’s decision to buy, sell or vote any particular debt or equity securities comprising

the particular Investment Fund and in certain instances, partners or employees may not be aware of

the particular debt or equity securities comprising the particular Investment Fund.

               17.     Based on the foregoing, I believe that Prime Clerk is a “disinterested

person” as that term is defined in section 101(14) of the Bankruptcy Code. Moreover, to the best

of my knowledge and belief, neither Prime Clerk nor any of its partners or employees hold or

represent any interest materially adverse to the Debtors’ estates with respect to any matter upon

which Prime Clerk is to be engaged.

               Pursuant to 28, U.S.C. § 1746, I certify under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.

Dated: March 10, 2020                       /s/ Benjamin J. Steele
       St. Louis, Missouri                 Name: Benjamin J. Steele
                                           Title: Vice President
                                                  Prime Clerk LLC




                                                8
Case 20-41308   Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29   Main Document
                                    Pg 26 of 36


                                    Exhibit B

                              Engagement Agreement
Case 20-41308   Doc 20   Filed 03/10/20 Entered 03/10/20 08:59:29   Main Document
                                    Pg 33 of 36
